Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 29 October 2019 for application number 16/609,378. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-8 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  10/29/19; 1/28/20; 11/30/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachi et al. (JP 2010-256138).
Regarding claim 1, Tachi discloses an optical sensor (i.e. “the polarization optical system 421”) comprising: 
a TOF pixel (i.e. “distance measurement optical element 512”) that receives reflected light (i.e. “input light 101”) which is returned when irradiation light (i.e. “irradiation Light 201”) emitted from a light emitting unit (i.e. “light projecting unit 214”) is reflected on a subject (pars. 49, 61, 62; figs. 3-5); and 
a plurality of polarization pixels (i.e. “polarizing components 511a to 511c” – “pixels 513a to 513c of the polarization component) that respectively receives light beams of a plurality of polarization planes (i.e. “0o, 45o, 90o polarization directions”), the light beams being a part of light from the subject (pars. 61, 70, 98; figs. 3-5).
Regarding claims 2, see teachings of claim 1.  Tachi further discloses wherein one or more of the TOF pixels and one or more of the polarization pixels are alternately arranged on a plane (fig. 5B).
Regarding claims 3, see teachings of claim 1.  Tachi further discloses wherein the TOF pixel is formed to have a size same as or larger than the polarization pixel (fig. 5B, same size).
Regarding claims 4, see teachings of claim 1.  Tachi further discloses wherein the polarization pixel receives light of a predetermined polarization plane from the subject by receiving light from the subject via a polarizer that passes light of a predetermined polarization plane (par. 61; fig. 5B).
Regarding claims 5, see teachings of claim 1.  Tachi further discloses further comprising: a pass filter formed on the TOF pixel for passing light of a wavelength of the irradiation light; and a cut filter formed on the polarization pixel for cuffing light of the wavelength of the irradiation light (pars. 50, 53).
Regarding claims 6, see teachings of claim 1.  Tachi further discloses wherein the TOF pixel and the polarization pixel are driven simultaneously or alternately (pars. 63, 64).
Regarding claims 7, see teachings of claim 1.  Tachi further discloses wherein an absolute distance to the subject (i.e. “distance information 103”) calculated using a pixel value of the TOF pixel is corrected using a relative distance to the subject (i.e. “the distribution H of relative height (x,y)”) calculated from a normal direction of the subject (i.e. normal theta) obtained using pixel values of the plurality of polarization pixels (pars. 98, 102-144).
Regarding claims 8,  Tachi discloses an electronic device (i.e. “three-dimensional image capturing apparatus 100) comprising: an optical system (i.e. “imaging optical system 211”) that condenses light (pars. 49, 57-61); and 
an optical sensor that receives light, the optical sensor including: a TOF pixel that receives reflected light which is returned when irradiation light emitted from a light emitting unit is reflected on a subject; and a plurality of polarization pixels that respectively receives light beams of a plurality of polarization planes, the light beams being a part of light from the subject (see teachings of claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486